DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Langer et al. (US 2020/0037263; “Langer”; See figures 1-2), teaches a method for suppressing a change of wireless power, comprising:
performing a parameter setting step to set a power parameter set and store the power parameter set to a memory (110), wherein the power parameter set comprises a power adjustment start difference (“zero or … a certain threshold”; para. [0025]), a target output power (target transmission power), and an adjustment parameter set (gain variables for gain control module 216);
performing a first power detecting step to drive a power detector to detect an output power of a power amplifying unit to obtain a first output power (measured power is provided at terminal 206; para. [0036]);
performing a power adjustment starting step to drive a processing unit (108) to calculate a first power difference between the first output power and the target output power, and verify whether the first power difference is greater than the power adjustment start difference to generate a first verification result (Para. [0025] and [0036] 
performing a power adjusting step to drive the processing unit to adjust the power amplifying unit according to the adjustment parameter set to change the output power of the power amplifying unit (para. [0036]);
performing a second power detecting step to drive the power detector to detect the output power of the power amplifying unit to obtain a second output power (Para. [0025] discusses running the control algorithm until the calculated difference is zero or below the predetermined threshold), and
performing a power adjustment stopping step to drive the processing unit to calculate a second power difference between the second output power and the target output power (Para. [0025] discusses running the algorithm until the calculated difference is zero or below the predetermined threshold), and 
wherein the processing unit determines whether the power adjusting step is performed according to the first verification result (para. [0036]).
Langer fails to teach “verify whether the second power difference is smaller than or equal to the power adjustment stop difference to generate a second verification result”, as set forth in claim 1.
Similarly, Langer fails to teach:
“verify whether a second power difference … is smaller than or equal to the power adjustment stop difference to generate a second verification result”, as set forth in claim 8; and
verifies whether a second power difference … is smaller than or equal to the power adjustment stop difference to generate a second verification result”, as set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 5, 2022